Judgment affirmed, with costs. The jury may properly have found that appellant had given its salesman full and complete control of its car, thus making him “ the master of the ship ” (Grant v. Knepper, 245 N. Y. 158), even to the extent of permitting a third person to use the car. The car was thus used with the implied permission of appellant, and for the negligent acts of the third person appellant is responsible. (Vehicle & Traffic Law, § 59; Bennett v. Nazzaro, 144 Misc. 450; affd., 237 App. Div. 866.) Lazansky, P. J., Hagarty and Davis, JJ., concur; Young and Tompkins, JJ., dissent and vote to reverse and for a dismissal of the complaint on the ground that at the time of the accident the automobile was not being used with the permission, express or implied, of the appellant owner. (Grant v. Knepper, supra; Arcara v. Moresse, 258 N. Y. 211.)